Examiner’s Comment
Allowable Subject Matter
Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claim 1, the prior art fails to teach or disclose a control device comprising: a voltage acquisition unit configured to acquire an input voltage or an output voltage as a voltage parameter; a current acquisition unit configured to acquire a load current supplied to the common power supply target; a sharing setting unit configured to set sharing amounts of the load current of the first DC/DC converter and the second DC/DC converter based on the voltage parameter and the load current, and an operation control unit that controls, based on the sharing amounts, operation of the first DC/DC converter and the second DC/DC converter, wherein the first DC/DC converter has a higher efficiency than that of the second DC/DC converter in a first range as a voltage parameter range, and the second DC/DC converter has a higher efficiency than that of the first DC/DC converter in a second range different from the first range, the sharing setting unit sets the sharing amount of the first DC/DC converter to be more than the sharing amount of the second DC/DC converter in a case where the voltage parameter is in the first range, and sets the sharing amount of the second DC/DC converter to be more than the sharing amount of the first DC/DC converter in a case where the voltage parameter is in the second range, in a case where the first DC/DC converter outputs the load current lower than a predetermined load threshold the first DC/DC converter has a lower efficiency than that of the second DC/DC converter, and in a case where the voltage .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY A GBLENDE whose telephone number is (571)270-5472.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/JEFFREY A GBLENDE/Primary Examiner, Art Unit 2838